Title: To George Washington from General Henry Clinton, 19 July 1780
From: Clinton, Henry
To: Washington, George


					
						Sir
						Head Quarters [New York City] July 19th 1780.
					
					In answer to the Letter you addressed to His Excellency General Knyphausen on the 2d June last, and of which You have been so good to inclose me a Copy in Yours of the 5th Instant, I have the honour to inform Your Excellency that I have no objection to receive at New York under Your appointment Mr Pintard, or a person You may nominate as a Commissary in behalf of prisoners.
					With regard to my sending a person of a similar description in the manner you propose, I shall of course be happy to fix one with You, and Philadelphia being excepted, to chuse Lancaster in Pensilvania as his Residence.
					To give this Arrangement the beneficial effects to be expected from it I hope to be assured from You, Sir, that Lancaster, or its neighbourhood, will be made as much as possible the place of Confinement of British prisoners, that they may be near the person who is to give his Attention to them. I have the honor to be Your Excellency’s Most obedient and Most humble Servt
					
						H. Clinton
					
				